Exhibit 10.1

LARIAT SERVICES, INC.

P.O BOX 10209

AMARILLO, TX  79116-0209

 

 

October 20, 2005

 

 

Clayton Williams Energy, Inc.                                           VIA FAX

Attention: Mel Riggs

6 Desta Drive

Suite 6500

Midland, Texas 79705

 

Re: Drilling Rig Joint Venture (LARCLAY, LLC)

 

Dear Mel:

 

This letter, when executed by Clayton Williams Energy, Inc. (“CWEI”), will
constitute a binding agreement between Lariat Services, Inc. (“Lariat”) and
Williams to form an entity LARCLAY, LLC (“LARCLAY”) to acquire at least 12
drilling rigs.  It is contemplated that the parties will execute further
agreements, including Regulations to LARCLAY, an Operating Agreement between
LARCLAY and Lariat, which will operate the equipment, and other necessary
documents to consummate the transaction.

 

1.              THE ENTITY

 

Though we may decide to acquire additional equipment, we will form an entity to
acquire drilling rigs from the manufacturer in China.  The name of the entity
will be LARCLAY, LLC.  The ownership will be 50% CWEI and 50% Lariat. The sole
relationship of the parties is one of members in LARCLAY.  Except as set forth
herein, neither party shall owe any duty to the other for business opportunities
arising in connection with the drilling rigs, such as for drilling, exploring or
operating.

 

2.              THE EQUIPMENT

 

Although additional equipment may subsequently be acquired, LARCLAY shall
initially acquire four 1,300 hp, six 1000 hp and two 2000 hp drilling rigs. 
 Eight of the rigs will have 5,000 psi BOPs, and four of the rigs will have
10,000 psi BOPs.  The rigs shall be ordered for construction through Linggas,
Limited and are expected to be delivered in Houston, within six to twelve months
from order.  Attached hereto as schedule 1 is the preferred order of
construction of rigs, however the manufacturing process may dictate the order
the equipment is delivered.  Once the rigs are delivered in the United States,
the parties recognize that the additional work will be necessary to assemble and
outfit them to make ready for use, including the installation of motors,
electrical works, plumbing,

 

--------------------------------------------------------------------------------


 

and mud pumps, which assembly and installation may be performed at the delivery
point or such other place as is reasonable under the circumstances.  The parties
understand that this additional work may take as much as thirty days to complete
depending on the circumstances.  Lariat shall be responsible with consultation
with CWEI for the drafting and negotiation of the contracts for the construction
of the rigs, the decisions with respect to the equipping and outfitting of the
rigs, inspection during the construction phase and arranging shipment to the
states.  Costs incurred by Lariat in connection with the foregoing shall be
borne proportionately by Lariat and CWEI.  It is understood that concurrently
with the acquisition of the rigs contemplated herein, Lariat may acquire for its
own benefit rigs to be used in the conduct of its business.

 

3.              DEPLOYMENT AND PRICING OF THE EQUIPMENT

 

It is contemplated that the equipment will be utilized primarily on CWEI owned
or operated properties or prospects.  The equipment will be priced at not less
than current market rates, and subject to changes in the market; provided if
long term contracts are required by the lender in order to obtain financing for
the rigs, any such contracts thus executed shall not be subject to the
foregoing.  Initially it is expected that the two 2000HP rigs and two of the
1000HP  rigs will go to the Northern Louisiana, one of the 1000 HP rigs might be
deployed to Colorado, depending upon delivery, one of the 1000HP rigs might be
deployed in the Giddings area of Texas and the remainder of the rigs are to be
deployed to West Texas.  CWEI and its affiliates, shall have a preference for
rig availability for drilling of its prospects; provided that such preference
shall not result in a breach of a drilling contract with a third party.  This
preference shall include arrangements for the use of the rig to earn an interest
in a well or lease.  There shall be no duty of the party having such arrangement
to offer to the other party.   At delivery of each rig, CWEI shall provide
Lariat a rig utilization schedule showing the anticipated wells to be drilled
with such rig during the following three months. The schedule shall be updated
monthly, or more often if necessary such that necessary arrangements can be made
for the efficient movement of the rig.  CWEI shall notify Lariat promptly upon
learning that a CWEI location will not be available upon the completion of the
well then being drilled by such well, and shall give the estimated date when
such the rig shall be needed.  In such event, Lariat shall attempt to contract
the rig out to a third party for the duration of time that the rig shall not be
needed by CWEI

 

4.              FUNDING THE PARTNERSHIP AND FINANCING THE EQUIPMENT

 

Other than funding the formation of LARCLAY, neither party shall be required to
make any additional capital contributions to the joint venture.  It is hoped
that LARCLAY will be able to obtain 100% financing of the construction of the
rigs and the initial equipping thereof.  Such debt and the financing costs
thereof are referred to herein as the “Financing Obligation”. The financing will
be for a period of three years.  Lariat will cooperate with CWEI in exploring
all financing options, though it will be CWEI’s ultimate responsibility to
acquire financing for the construction and equipping the rigs acquired.   In the
event

 

2

--------------------------------------------------------------------------------


 

that LARCLAY is unable to finance 100% of the equipment, CWEI invest or loan
LARCLAY the balance necessary on the same terms as the primary financing.

 

After the construction and the initial equipping of the rigs, each party shall
be responsible for its proportionate share of all capital for the repair and
maintenance of the rigs.  If CWEI determines prior to use of any rig that it
does not need such rig in connection with its drilling program, then it shall
promptly notify Lariat who shall have the option of buying such rig under the
same terms in which LARCLAY is purchasing the rig.  In the event of such a
purchase, CWEI shall be reimbursed for any costs or consideration made for the
purchase of the rig.  At any time subsequent to a rig being utilized in the
field, a member of LARCLAY wishes to sell a LARCLAY rig, the other member of
LARCLAY shall have a preferential right to buy such rig under the same terms and
conditions as the offer acceptable to LARCLAY.  Should LARCLAY receive an offer
from an unaffiliated third party for the sale of a rig acceptable to one member
but not acceptable to the other, the rig shall be sold at the terms of such
offer with the preferential rights available to the members.  Notwithstanding
the foregoing, during the first eighteen months from the date hereof, no rig(s)
shall be offered for sale or shall an offer for the sale of a rig be considered
except in those situations in which CWEI has determined that it no longer needs
the rig(s) in its drilling program, and the rig(s) is not being profitably
marketed by Lariat.

 

5.              OPERATION OF THE EQUIPMENT

 

Lariat will operate the equipment under its name.  LARCLAY will be charged its
pro-rata share of Lariat’s reasonable overhead (based on the number of LARCLAY
rigs, divided by the total number of Lariat operated rigs).  In addition,
Lariat, through its affiliate, Alsate Management and Investment Company, will
provide accounting services.  Lariat will be responsible for staffing decisions
on the equipment.  Lariat shall be responsible for obtaining insurance coverage
for the equipment and general liability coverage at competitive rates. Such
insurance shall be issued by rated companies acceptable to CWEI, and if required
by the lender. Prior to payment of all debt associated with the construction and
equipping of the rigs, any insurance proceeds attributable to the loss of a rig
shall be applied to the financing debts.   The drilling crews shall be employed
by Lariat and covered by Lariat’s corporate policy, with LARCLAY reimbursing
Lariat for its share of premiums.  Lariat will bill LARCLAY for payroll,
benefits, and bonuses of the employees directly employed on the equipment. 
Lariat shall operate the rigs in a good and workmanlike in accordance with
industry standards, and shall maintain the rigs in good working order; provided,
however, Lariat shall not undertake any single repair or maintenance reasonably
estimated to exceed $50,000 without the consent of CWEI.

 

6.              DISTRIBUTIONS

 

Prior to Payment of Debt.  LARCLAY shall amortize financing costs of 100% of the
equipment cost over a three year time frame.  Cash from operations shall first
be applied

 

3

--------------------------------------------------------------------------------


 

to direct operating costs, employee wages and benefits and then to the debt and
interest thereon.  Without the mutual consent of the parties, no distribution of
cash shall be made to a member until all debt obligations with respect to all
rigs acquired shall have been satisfied.

 

Subsequent to Payment of Debt.  After payment of debt incurred in connection
with the Financing Obligation mutually agreed working capital shall be
maintained.  After satisfaction of direct operating costs, Lariat overhead and
working capital needs, cash shall be distributed to each party on the basis of
its ownership in LARCLAY.

 

7.              DISSOLUTION LARCLAY

 

 If at any time following eighteen months either party is dissatisfied with the
operations of LARCLAY, then that party may call for dissolution of the company. 
If LARCLAY is dissolved, to the extent possible, the equipment will be
distributed in kind.  For example, if there is an even number of equivalent
rigs, CWEI would receive half of the rigs and Lariat would receive half of the
rigs.  It is agreed by the parties that the drilling crew will go with each rig
and the parties agree that they will not solicit employees of the other company
upon dissolution.  If either party calls for the dissolution of LARCLAY, then
any remaining portion of the Financing Obligation together with any other debt
obligations or disproportionate capital contributions shall be borne equally by
the parties and any prepayment penalty shall be borne solely by the party
requesting the dissolution.

 

In the event that Lariat sells all or substantially all of its assets to a
non-affiliated company or there is a change in control of Lariat, then LARCLAY
shall at CWEI’s election be dissolved.  In such event, the assets of the company
shall be distributed as follows:

•                  After payment of the Financing Obligations, other debt
obligations, if any, and disproportionate capital contributions: as set forth
above.

•                  Prior to payment of all debt obligations:  At CWEI’s election
(i) each party pays one-half of: the remaining Financing Obligation, other debt
obligations, if any, and any disproportionate capital contributions, and Lariat
shall pay any pre-payment penalties; or (ii) CWEI continues the debt facility in
LARCLAY and Lariat, in the event of a change in control, or the purchaser, in
the event of an asset sale, becomes responsible for one-half of: the remaining
Financing Obligation, other debt obligations, if any, as payments may become
due, and any disproportionate capital contributions.

 

 

8.   PREFERENTIAL RIGHT.

 

In the event that either party wants to sell its Membership interest in the
LARCLAY, the nonselling party shall have a preferential right to purchase such
interest for the same terms as the selling party is willing to contract to sell
to a third party.

 

4

--------------------------------------------------------------------------------


 

                9.   PRESS RELEASES.

 

No press releases shall be issued by either party without the consent of the
other party, except when such a release shall be required by law.

 

 

If this letter properly sets forth our general agreement, please sign below.

 

Sincerely,

 

Lariat Services, Inc.

 

/s/ M. Malone Mitchell, 3rd

 

 

 

N. Malone Mitchell, 3rd

President

 

 

Clayton Williams Energy, Inc.

 

By:

/s/ Mel G. Riggs  

 

 

 

Mel Riggs, Chief Financial Officer

 

 

 

5

--------------------------------------------------------------------------------


 


SCHEDULE 1

Preferred Order of Construction

 

1.               1350HP

2.               1000HP

3.               1000HP

4.               1000HP

5.               1350HP

6.               1000HP

7.               1350HP

8.               1000HP

9.               1350HP

10.         1000HP

 

The two large 2000 HP rigs will be ordered under a separate contract from the
above, and it is preferred to have these rigs as soon as possible.

 

6

--------------------------------------------------------------------------------

 